Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the claimed listing filed on 09/03/2021. 
 Claims 2-7, 10-16, 19-20 are pending. 
Response to Arguments
This is in response to the argument remarks filed on 09/03/2021. 
As addressed in the Office Action, the Prior art of Araya is combined to address the deficit amended in claim 2 and similarly in independent claims 11 and 20  with, “using a developer tools interface defined by a developer tools protocol of the web browser”  and Examiner submitted it is functioned for capturing a response time for the REST call or a response to the REST call, the response time representing timing for the response to the REST call by the test driver as recited in the claims because Araya directs the tools are used to measure response time of web applications. 
Applicant submitted that Araya does not disclose “using a developer tools interface defined by a developer tools protocol of the web browser,” because those of skill in the art would know that Apache Jmeter is not "a developer tools interface defined by a developer tools protocol of [a] web browser." Rather, Jmeter is a standalone Java application for testing interfaces (APis).
Examiner respectfully disagrees. At first, Araya address various developer tools, and generally, Araya directs the tools for performed test measured the APIs’ connection time and their response time with and without load (See Araya’s Abstract). In the section Introduction, Objective, p. 1, “The goal with this work is to analyze different forms of web API protocols developer tool interface must be a web browser, rather it functions using the interface defined by a developer tools protocol of the web browser. Thus, depicting Araya of Apache Jmeter among the tools addressed in the Araya aims to address “using a developer tools interface” where the interfaces such as WEB API, REST Protocol, TCP, which are allowed to be tested for relating to response time, clearly are defined by a standard web browser. Therefore, whether Apache Jmeter is a web browser or not, it meets the claimed language “using a developer tools interface”, and the interface or protocol elements used to test in Apache Jmeter or other tools in Araya have the connection to Protocols of a web browser.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 10-16, 19-20 are rejected under 35 U.S.C. 103 as being as being unpatentable over Dolinina et al., US PAT No. US 9218269 B2, in view of  
Tomi Lamsa, “Comparison of GUI Testing Tools for Android Applications”, 2017, Master thesis at University Oulu, Finland, 105 pages, and in view of 
Araya et al., “Web API Protocol and security analysis”, 2017, a Degree Project at The School of Technology and Health, Flemingsberg, Sweden, 66 pages. 
As per Claim 2: Dolinina discloses, 
2. (Currently amended)  A computer-implemented method, comprising:
initiating a test of an application under test (AUT), the AUT being a web application (Dolinina: XML file is a wqeb application: Col. 4, e.g. test file tmp/test.xml, tmp/test.xml. then xml file is a web application),

a first step of the test involving a Representation State Transfer (REST) call to a test driver by a test script, the REST call resulting in an interaction between the test driver and the AUT using a web browser;
(Dolinina: see Fig. 1 and associated text in col. 2, Test Runner, test action: ‘a test’, Input File with test actions : ‘a web application’, a first step : one of “test actions” and these actions are involving in REST call for a service (see REST calls: GET, PUT, POST, DELETE, etc., in col. 7, lines 30-64) that calls Test runner 108)

Dolinina does not disclose “call to a test driver by a test script, the REST call resulting in an interaction between the test driver and the AUT using a web browser;”. 
However, with suggestions of the Test runner called by Test Actions, Dolinina suggest the actions are associated with a test driver of the target platform. Dolinina shows the test actions as test parameters in “input file” appears being elements of a web application run in a platform.

Tomi Lamsa discloses “call to a test driver by a test script, the REST call resulting in an interaction between the test driver and the AUT using a web browser” (See Lamsa, p. 15, paragraphs with Selendroid and with Appium, where in the para  Appium, Lamsa mentioned, 
“It is very similar Selendroid as the tool sets up a web server that communicates with
the device while the test script communicates with the web server through a REST API.
The way the tests are written is by using different bindings, which are available in Ruby,
Python, Java, JavaScript, PHP, and C# as code libraries. The method calls for these
libraries then send the test commands to an Appium server that handles communication
with the device where the AUT is. Since only the web server communicates with the
device where the test is being run, the same tests could in theory be used to drive both
iOS and Android applications. Appium supports native, hybrid and web applications.”).
It appears that Selendroid, Appium which are open source, available, web drivers used as the test drivers when associated with REST and Web application run in Web Browser on a device. Furthermore, the application that is used in Dolinina, is consistent to the Test runner where the Application is as AUT in the Lamsa. 


With regards to,
using a developer tools interface defined by a developer tools protocol of the web browser, capturing a response time for the REST call or a response to the REST call, the response time representing timing for the response to the REST call by the test driver; 
storing [an association] between the first step of the test and the response time or the response; and
determining that a result of the test depends on the first step of the test [using the stored association] between the first step of the test and the response time or the response.,

Dolinina discloses, 
[using a developer tools interface defined by a developer tools protocol of the web browser]
 “capturing a response time for the REST call or a response to the REST call, the response time representing timing for the response to the REST call by the test driver;”,
(Dolinina, col. 4, lines 33-67, that shows users can add, defines response time of an action, and herein the actions are related to REST API, therefore, the response time added by users must represent timing for the response to the REST call by the first service, i.e. first action)
storing [an association] between the first step of the test and the response time or the response; 
(Dolinina: as in col. 4, lines 33-67, for the first step, i.e. a test action, of the test and the response time or the response, and response time is stored conventionally in the device that is under test in the results reporter, e.g. # 110 in Fig.1;)
Dolinina discloses,
and determining that a result of the test depends on the first step of the test [using the stored association] between the first step of the test and the response time or the response.
(Dolinina: col. 4, lines 33-67; “The [Report] section… in Col. 5, lines 6-18, and Fig. 1: Results Reporter, etc.)

However, Dolinina does not make specifics on “using a developer tools interface defined by a developer tools protocol of the web browser”, 
for capturing a response time for the REST call and, and does not make specifics on “an association”
Araya discloses, “using a developer tools interface defined by a developer tools protocol of the web browser” (See Abstract and Introduction, and see p. 12, Apache JMeter:  ‘Apache JMeter is a tool’,
‘Apache JMeter allows to perform tests on various protocols and servers such as web servers, SOAP and REST protocols, TCP and also websockets to name a few. Multithreading is also supported, which makes it possible to test how the APIs handle concurrency.’
And herein, “the web browser” is a browser that allows simple test functions in a webpage with associations such as login, register to measure response time of the REST API)  and “an association” such as Register Request,  Login Requests that results the response time from testing (in sec. 4.1 in p. 23-24. Since Association cannot be identified in the specification. Using things such as command request in light of the specification to interpret “associations”). Associations are only related data to which software testing is always to include for identification or information purpose.
Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to combine the test actions of Dolinina in view of Lamsa, for having response time recorded and stored in a report and the Tools for testing API response time and the associations as of Araya for conforming to the availabilities of web test tools for that user would select for use. The combination thus would be obvious for yielding predictable results. 

As per Claim 3: Regarding,
3. (Previously presented) The method of claim 2, wherein the result of the test corresponds to a success or failure of the first step of the test.
(See Dolinina: Fig. 1, Results Reporter, and col. 7, lines 42-64, “The test runner 108 can receive feedback regarding the progress, Success, failure, or other status of tests, which a results reporter 110 can output to a user.” And See Figs. 5-7, each test name is associated with an index test name)

As per Claim 4: Regarding,
4. (Previously presented) The method of claim 2, wherein the result of the test corresponds to a success or failure of a second step of the test that is different from the first step of the test.
(See Dolinina: Fig. 1, Results Reporter, and col. 7, lines 42-64, “The test runner 108 can receive feedback regarding the progress, Success, failure, or other status of tests, which a results reporter 110 can output to a user.” And See Figs. 5-7, many test names and test actions)

As per Claim 5: Regarding,
5. (Previously presented) The method of claim 2, wherein the result of the test corresponds to a success or failure of the test as a whole.
(See Dolinina: Fig. 1, Results Reporter, and col. 7, lines 42-64, “The test runner 108 can receive feedback regarding the progress, Success, failure, or other status of tests, which a results reporter 110 can output to a user.” And the coverage report, or Results Report is as the whole test)

As per Claim 6: Regarding,
6. (Previously presented) The method of claim 2, wherein the response time or the response represents that the test driver did not respond to the REST call, that the test driver responded to the REST call after a timeout, or an error response.
(Incorporate with Lamsa for the “test driver”, see Dolinina: Fig. 1, Results Reporter, in Col. 4, lines 55-67, in [REPORT] with the benchmark tests include response time; and col. 7, lines 42-64, “The test runner 108 can receive feedback regarding the progress, Success, failure, or other status of tests, which a results reporter 110 can output to a user.”.  The status of Failure in the execution would read on “timeout” because timeout is feature of computer. And thus, the time response in the REPORT reads on timeout of the claim.)

As per Claim 7: Regarding,
7. (Previously presented) The method of claim 2, wherein storing the association between the first step of the test and the response time or the response includes storing one or more test commands associated with the first step of the test, one or more AUT responses to the one or more test commands, and one or more screen shots of the AUT.
Incorporate with the application such s XML file, In Dolinina: Fig. 5-7, the test actions shows they include functions commands within web application. For example using XML to map test action such “addCluster” that read on a test command that is stored and for testing. And with response time is associated as in Col. 4, lines 55-67 run on a target platform, the response time will be in the [REPORT]. In the Lamsa, the Application is AUT, and with the interpretation “associations” as Request Login, Request Register, etc, associated with REST, REST HTTPS, RxREST, etc. See Sec. 4.1 p. 23-24 in Araya, 
Dolinina and in view of Lamsa and Araya do not show specifics on response “one or more screen shots of the AUT”. However, screenshot requires using vendor snipping tools such SnagIt, it requires a license agreement to have the tools.
Therefore, it would be obvious to an ordinary of skills before the effective filing to use vendor tools into the teaching of Dolinina in view of Lamsa and Daya for capture a screenshot, as user choice.

As per Claim 10: Regarding,
10. (Previously presented) The method of claim 2, further comprising allocating test resources for the test of the AUT using a test framework, the test resources including a web browser and an operating system operating on a virtual machine instance, and the test framework being an open source framework using a Selenium library.
“Dolinina, Figs 5-7 shows the test actions are with allocating test resources in accordance to Test name, group networks, etc. For e.g., col. 7, lines 30-64, and Fig.7, with OS and VM Linux allocated within Start_Group and End_Group. These groups are associated with test actions and run under a test framework “TEST RUNNER” with API Engine in Fig. 1.
Dolinina and in view of Araya do not mention, “The test framework being an open source framework using a Selenium library”. Using open source framework would be equated to admission of using prior art, where Selenium library is a part for use of open source and web community.
However, Lamsa, shows the test drivers, for the test of the AUT using a test framework that function like Test Runner, 
And Lamsa discloses, “The test framework being an open source framework using a Selenium library” (See mention of Lamsa in claim 2 above, i.e. in Lamsa, p, 15: “Selendroid promises to be “Selenium for Android””).
Therefore, it would be obvious to an ordinary of skills before the effective filing to include an open source testing framework, with the Selenium library of Lamsa, with the teaching TEST RUNNER framework of Dolinina and the test API implementations in Araya, the inclusion would be of designer choice for utilizing the availability of open source.

As per claims 11-16, 19: The claims are directed to a system having claimed functionality corresponding to the limitation of claims 2-10. The rejection of the claims would be applied with the same rationales submitted in the rejection of claims 2-7, 10 above.

As per claim 20: Claim is directed to a product performing the steps as recited in claim 2. The rejection of the claims would be applied with the same rationales submitted in the rejection of claim 2 above.


Conclusion
 	 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
November 5, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191